Underlying Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 April 30, 2010 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street N.E. Washington, D.C.20549 Re: Underlying Funds Trust (the “Trust”) Amendment No. 18 for the Trust (File No.: 811-21895) Dear Sir or Madam: On behalf of the Trust, transmitted herewith for filing pursuant to Rule 8b-16(a) under the Investment Company Act of 1940, as amended, is Amendment No. 18 to the Trust’s Registration Statement on Form N-1A. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6609. Very truly yours, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. for US Bancorp Fund Services, LLC
